



Exhibit 10.1










PURCHASE AGREEMENT
among
NUSTAR ENERGY L.P.
and
WILLIAM E. GREEHEY
November 25, 2019







--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I DEFINITIONS
1


 
Section 1.01
Definitions
1


 
Section 1.02
Accounting Procedures and Interpretation
4


 
 
 
 
ARTICLE II AGREEMENT TO SELL AND PURCHASE
4


 
Section 2.01
Sale and Purchase
4


 
Section 2.02
Closing
4


 
Section 2.03
Mutual Conditions at the Closing
4


 
Section 2.04
Conditions to the Purchaser’s Obligations at the Closing
5


 
Section 2.05
Conditions to the Partnership’s Obligations at the Closing
5


 
Section 2.06
Deliveries at the Closing
6


 
Section 2.07
Further Assurances
6


 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE
PARTNERSHIP
6


 
Section 3.01
Existence
6


 
Section 3.02
Capitalization and Valid Issuance of Units
7


 
Section 3.03
No Material Adverse Change
7


 
Section 3.04
No Registration Required
7


 
Section 3.05
No Default
7


 
Section 3.06
No Conflicts
8


 
Section 3.07
Authority; Enforceability
8


 
Section 3.08
Listing and Maintenance Requirements
8


 
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASER
8


 
Section 4.01
Capacity; Validity of Agreement
8


 
Section 4.02
No Breach
9


 
Section 4.03
Unregistered Securities




9


 
Section 4.04
Sufficient Funds
10


 
 
 
 
 
ARTICLE V COVENANTS
10


 
Section 5.01
Conduct of Business
10


 
Section 5.02
Listing of Units
10


 
Section 5.03
Use of Proceeds
10


 
 
 
 
 
ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES
10


 
Section 6.01
Indemnification by the Partnership
10


 
Section 6.02
Indemnification by the Purchaser
11


 
Section 6.03
Indemnification Procedure
12


 
Section 6.04
Tax Matters
12


 
 
 
 
 



i

--------------------------------------------------------------------------------





ARTICLE VII TERMINATION
13


 
Section 7.01
Termination
13


 
Section 7.02
Certain Effects of Termination
13


 
 
 
 
 
ARTICLE VIII MISCELLANEOUS
13


 
Section 8.01
Expenses
13


 
Section 8.02
Interpretation
13


 
Section 8.03
Survival of Provisions
14


 
Section 8.04
No Waiver: Modifications in Writing
14


 
Section 8.05
Binding Effect; Assignment
14


 
Section 8.06
Non-Disclosure
14


 
Section 8.07
Communications
15


 
Section 8.08
Entire Agreement
15


 
Section 8.09
Governing Law; Submission to Jurisdiction
16


 
Section 8.10
Waiver of Jury Trial
16


 
Section 8.11
Exclusive Remedy
16


 
Section 8.12
No Recourse Against Others
17


 
Section 8.13
No Third-Party Beneficiaries
17


 
Section 8.14
Execution in Counterparts
17









ii

--------------------------------------------------------------------------------








PURCHASE AGREEMENT
This PURCHASE AGREEMENT, dated as of November 25, 2019 (this “Agreement”), is
entered into by and between NUSTAR ENERGY L.P., a Delaware limited partnership
(the “Partnership”) and WILLIAM E. GREEHEY (the “Purchaser”).
WHEREAS, the Partnership desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Partnership, the Purchased Common Units
(as defined below), in accordance with the provisions of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01    Definitions. Unless otherwise defined in this Agreement, terms
shall have the same meaning as in the Partnership Agreement (as defined below).
As used in this Agreement, the following terms have the meanings indicated:


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, the Partnership Entities, on the one
hand, and the Purchaser, on the other, shall not be considered Affiliates.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.
“Closing” has the meaning specified in Section 2.02.
“Closing Date” means November 26, 2019.
“Common Unit Purchase Price” means $28.44.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.


1

--------------------------------------------------------------------------------





“Funding Amount” means an amount equal to the Common Unit Purchase Price
multiplied by the number of Purchased Common Units.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Riverwalk Logistics, L.P., the general partner of the
Partnership.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau, official or other regulatory authority (including
self-regulated organizations or other non-governmental regulatory authorities)
or instrumentality of any of them and any monetary authority which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein with
respect to the Partnership mean a Governmental Authority having jurisdiction
over the Partnership Entities or any of their respective Properties.
“Indemnified Party” has the meaning specified in Section 6.03(b).
“Indemnifying Party” has the meaning specified in Section 6.03(b).
“Knowledge” means, with respect to the Partnership, the actual knowledge of Brad
Barron and Tom Shoaf.
“Law” means any statute, law ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.
“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.
“Material Adverse Effect” means any change, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on (a) the business, condition (financial or
otherwise) or results of operations of the Partnership Entities, taken as a
whole or (b) the ability of any of the Partnership Entities, as applicable, to
perform their obligations under this Agreement; provided, however, that any
adverse changes, effects, events or occurrences resulting from or due to any of
the following shall be disregarded in determining whether there has been a
Material Adverse Effect: (i) changes, effects, events or occurrences generally
affecting the United States or global economy, the financial, credit, debt,
securities or other capital markets or political, legislative or regulatory
conditions or changes in the industries in which the Partnership Entities
operate (including changes, effects, events or occurrences generally affecting
the prices of commodities); (ii) changes in any Laws or regulations applicable
to the Partnership Entities or applicable accounting regulations or principles
or the interpretation thereof, to the extent not directly and exclusively
impacting the Partnership Entities; (iii) acts of war or terrorism (or the
escalation of the foregoing) or natural disasters or other acts of God; (iv) any
change in the market price or trading volume of the securities of the
Partnership Entities (it being understood and agreed that the foregoing shall
not preclude any other Party to this Agreement from asserting that any facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of Material Adverse Effect should be deemed to
constitute, or be taken into account in determining whether there has been, or
would reasonably be expected to be, a Material Adverse Effect); (v) any failure
of any of the Partnership


2

--------------------------------------------------------------------------------





Entities to meet any internal or external projections, forecasts or estimates of
revenues, earnings or other financial or operating metrics for any period (it
being understood and agreed that the foregoing shall not preclude any other
Party to this Agreement from asserting that any facts or occurrences giving rise
to or contributing to such change that are not otherwise excluded from the
definition of Material Adverse Effect should be deemed to constitute, or be
taken into account in determining whether there has been, or would reasonably be
expected to be, a Material Adverse Effect); (vi) any legal proceedings commenced
by or involving any current or former holder of equity interests in the
Partnership (on their own or on behalf of the Partnership) arising out of or
relating to this Agreement or the transactions contemplated hereby; and (vii) 
the execution, announcement or pendency of this Agreement or the consummation of
the transactions contemplated hereby or of a reduction in the quarterly
distribution of the Partnership Entities (it being understood and agreed that
the foregoing shall not preclude any other Party to this Agreement from
asserting that any facts or occurrences giving rise to or contributing to such
change that are not otherwise excluded from the definition of Material Adverse
Effect should be deemed to constitute, or be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect).
“NS SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules and statements filed (but not furnished) by it under the
Exchange Act or the Securities Act, as applicable.
“NuStar GP” means NuStar GP, LLC, the general partner of the General Partner.
“NYSE” means the New York Stock Exchange.
“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means the Eighth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of July 20, 2018, as amended
from time to time in accordance with the terms thereof.
“Partnership Entities” means, collectively, the Partnership and the
Partnership’s Subsidiaries.
“Partnership Related Parties” has the meaning specified in Section 6.02.
“Permits” means such permits, consents, licenses, franchises, certificates and
authorization of Governmental Authorities.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
“Purchaser” has the meaning specified in the introductory paragraph of this
Agreement.
“Purchaser Related Parties” has the meaning specified in Section 6.01.


3

--------------------------------------------------------------------------------





“Purchased Common Units” means the 527,426 Common Units purchased by the
Purchaser pursuant to this Agreement.
“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Third-Party Claim” has the meaning specified in Section 6.03(b).
Section 1.02     Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchaser hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the SEC)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto.


ARTICLE II
AGREEMENT TO SELL AND PURCHASE


Section 2.01    Sale and Purchase. Subject to the terms and conditions hereof,
at the Closing, the Purchaser hereby agrees to purchase from the Partnership,
and the Partnership hereby agrees to issue and sell to the Purchaser, the
Purchased Common Units, upon receipt by the Partnership of the Funding Amount on
the Closing Date.


Section 2.02    Closing. The consummation of the purchase and sale of the
Purchased Common Units (the “Closing”) shall take place at the offices of Sidley
Austin LLP, 1000 Louisiana St., Suite 6000, Houston, Texas 77002 (or such other
location as agreed to by the Partnership and the Purchaser).


Section 2.03    Mutual Conditions at the Closing. The respective obligations of
each party to consummate the purchase and sale of the Purchased Common Units at
the Closing shall be subject to the satisfaction, on or prior to the Closing
Date, of each of the following conditions (any or all of which may be waived by
a party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):


(a)no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and


(b)there shall not be pending any suit, action or proceeding by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement.




4

--------------------------------------------------------------------------------





Section 2.04    Conditions to the Purchaser’s Obligations at the Closing. The
obligation of the Purchaser to consummate its purchase of the Purchased Common
Units shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any or all of which may be waived by the
Purchaser in writing, in whole or in part, to the extent permitted by applicable
Law):


(a)    the representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Section 3.01, Section 3.02, or
Section 3.07, or other representations and warranties that are qualified by
materiality or Material Adverse Effect, which, in each case, shall be true and
correct in all respects) when made and as of the Closing Date (except that
representations and warranties made as of a specific date shall be required to
be true and correct in all material respects as of such date only);


(b)    the Partnership shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date;


(c)    the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Common Units;


(d)    no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Purchased Common Units;


(e)    there shall not have occurred a Material Adverse Effect; and


(f)    the Partnership shall have delivered, or caused to be delivered, to the
Purchaser the Partnership’s closing deliverables described in Section 2.06(a),
as applicable.


Section 2.05    Conditions to the Partnership’s Obligations at the Closing. The
obligation of the Partnership to consummate the sale and issuance of the
Purchased Common Units to the Purchaser shall be subject to the satisfaction on
or prior to the Closing Date of each of the following conditions (any or all of
which may be waived by the Partnership in writing, in whole or in part, to the
extent permitted by applicable Law):


(a)    the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality, which, in each
case, shall be true and correct in all respects) when made and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct in all material respects as of such
date only);


(b)    the Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by him on or prior to the Closing
Date; and


(c)    the Purchaser shall have delivered, or caused to be delivered, to the
Partnership the applicable closing deliverables described in Section 2.06(b), as
applicable.




5

--------------------------------------------------------------------------------





Section 2.06    Deliveries at the Closing.


(a)    Deliveries of the Partnership at the Closing. At the Closing, the
Partnership shall deliver, or cause to be delivered, to the Purchaser:


(i)A “Supplemental Listing Application” approving the Purchased Common Units for
listing by the NYSE, upon official notice of issuance;


(ii)Evidence of issuance of the Purchased Common Units credited to book-entry
accounts maintained by the transfer agent of the Partnership, bearing a
restrictive notation meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under this Agreement,
the Partnership Agreement or the Delaware LP Act and applicable federal and
state securities Laws and those created by the Purchaser;


(iii)A certificate of the Executive Vice President and Chief Financial Officer
of NuStar GP, on behalf of the Partnership, dated the Closing Date, certifying,
in such capacity, to the effect that the conditions set forth in Section 2.04(a)
and Section 2.04(b) contained herein have been satisfied; and


(iv)A cross-receipt executed by the Partnership and delivered to the Purchaser
acknowledging the receipt by the Partnership of the Funding Amount from the
Purchaser.


(b)    Deliveries of the Purchaser at the Closing. At the Closing, the
Purchaser, shall deliver or cause to be delivered to the Partnership:


(i)    A cross-receipt executed by the Purchaser and delivered to the
Partnership acknowledging the receipt by the Purchaser of the Purchased Common
Units from the Partnership;


(ii)    a certificate of the Purchaser, dated the Closing Date, to the effect
that the conditions set forth in Section 2.05(a) and Section 2.05(b) have been
satisfied; and


(iii)    Payment of the Purchaser’s Funding Amount payable by wire transfer of
immediately available funds to an account designated in advance of the Closing
Date by the Partnership.


Section 2.07    Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and the Purchaser shall use their
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE PARTNERSHIP


The Partnership represents and warrants to and covenants with the Purchaser as
follows:
Section 3.01    Existence.


(a)    Each of the Partnership Entities has been duly formed or incorporated, as
the case may be, and is validly existing as a corporation, limited partnership
or limited liability company, as the case may be, and is in good standing under
the Laws of its jurisdiction of incorporation or formation, as the case may be,


6

--------------------------------------------------------------------------------





with full corporate, limited partnership or limited liability company power and
authority (i) to own, lease and operate its Properties and to conduct its
business as described in the NS SEC Documents, (ii) to execute and deliver this
Agreement and consummate the transactions contemplated hereby, (iii) in the case
of the Partnership, to issue, sell and deliver the Purchased Common Units,
(iv) in the case of the General Partner, to act as the general partner of the
Partnership and (v) in the case of NuStar GP, to act as the general partner of
the General Partner.


(b)    Each of the Partnership Entities is duly qualified to do business as a
foreign limited partnership or limited liability company, as the case may be,
and is in good standing in each jurisdiction where the ownership or lease of its
Properties or the conduct of its business requires such qualification, except
for any failures to be so qualified and in good standing that would not,
individually or in the aggregate, (i) constitute a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.


(c)    The Organizational Documents of each of the Partnership Entities have
been, and, on the Closing Date, the Partnership Agreement will be, duly
authorized, executed and delivered by the Partnership Entities, as applicable,
and, assuming the due authorization, valid execution and delivery by the other
parties thereto (other than the Partnership Entities), each Organizational
Document is, and, on the Closing Date, the Partnership Agreement will be, a
valid and legally binding agreement of the Partnership Entities, as applicable,
enforceable against such parties in accordance with its terms; provided that,
with respect to each agreement described in this Section 3.01(c), the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
provided further, that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable laws and public
policy.


Section 3.02    Capitalization and Valid Issuance of Units. The Purchased Common
Units and the limited partner interests represented thereby will be duly
authorized by the Partnership prior to the Closing and, when issued and
delivered to the Purchaser against payment therefor in accordance with the terms
of this Agreement, will be validly issued, fully paid (to the extent required by
the Partnership Agreement) and non-assessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than (i) restrictions on transfer under the Partnership
Agreement, this Agreement or applicable state and federal securities Laws,
(ii) such Liens as are created by the Purchaser and (iii) such Liens as arise
under the Partnership Agreement or the Delaware LP Act.


Section 3.03    No Material Adverse Change. Since December 31, 2018, except as
described in the NS SEC Documents, there has not been any Material Adverse
Effect.


Section 3.04    No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in ARTICLE IV, the
issuance and sale of the Purchased Common Units to the Purchaser pursuant to
this Agreement is exempt from registration requirements of the Securities Act,
and neither the Partnership nor, to the Partnership’s Knowledge, any Person
acting on its behalf, has taken nor will take any action hereafter that would
cause the loss of such exemption.


Section 3.05    No Default. None of the Partnership Entities is in (i) violation
of the Organizational Documents, (ii) violation of any statute, law, rule or
regulation, or any judgment, order or decrees of anybody having jurisdiction
over it or (iii) breach or default (or an event which, with notice or lapse of
time or both, would constitute such an event) in the performance of any term,
covenant or condition contained in any bond,


7

--------------------------------------------------------------------------------





debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which it is a party or by which it or
any of its properties is subject, which breach, default or violation, in the
case of (ii) and (iii), individually or in the aggregate, has had, or would, if
continued, reasonably be expected to have, a Material Adverse Effect.


Section 3.06    No Conflicts. As of the Closing Date, none of the offering and
sale by the Partnership of the Purchased Common Units, the execution, delivery
and performance of this Agreement by the Partnership or the consummation of any
other transactions contemplated hereby (i) conflicts with or will conflict with,
or constitutes or will constitute a violation of, the Organizational Documents
of any of the Partnership Entities, (ii) conflicts with or will conflict with,
or constitutes or will constitute a breach or violation of, or a default (or an
event that, with notice or lapse of time or both, would constitute such a
default) under, any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which any of the Partnership Entities is a party or by which any
of them are bound or to which any of their respective properties is subject,
(iii) violates or will violate any statute, law, rule or regulation, or any
judgment, order or decrees of any Governmental Authority having jurisdiction
over any of the Partnership Entities or any of their properties or assets, or
(iv) will result in the creation or imposition of any Lien upon any property or
assets of any of the Partnership Entities, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, breaches, violations, defaults or Liens as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


Section 3.07    Authority; Enforceability. The Partnership has all requisite
power and authority under the Partnership Agreement and the Delaware LP Act to
issue, sell and deliver the Purchased Common Units, in accordance with and upon
the terms and conditions set forth in this Agreement and the Partnership
Agreement. All limited partnership and limited liability company action, as the
case may be, required to be taken by the Partnership Entities or any of their
partners or members for the authorization, issuance, sale and delivery of the
Purchased Common Units, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been validly
taken. No approval from the holders of outstanding Common Units is required
under the Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Common Units to the Purchaser.
This Agreement has been duly and validly authorized, executed and delivered by
the Partnership. This Agreement constitutes the legal, valid and binding
obligations of the Partnership, enforceable in accordance with its terms.


Section 3.08    Listing and Maintenance Requirements. The Common Units are
listed on the NYSE, and the Partnership has not received any notice of
delisting. The issuance and sale of the Purchased Common Units do not contravene
NYSE rules and regulations.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASER


The Purchaser represents and warrants and covenants to the Partnership as
follows with respect to himself:
Section 4.01    Capacity; Validity of Agreement. The Purchaser has the requisite
legal capacity and authority to enter into, deliver and perform his obligations
under this Agreement. This Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding obligation of the
Purchaser.




8

--------------------------------------------------------------------------------





Section 4.02    No Breach. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which the Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of the
Purchaser is subject, or (b) violate any Law of any Governmental Authority or
body having jurisdiction over the Purchaser or the property or assets of the
Purchaser, except in the case of clauses (a) and (b), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions hereby.


Section 4.03    Unregistered Securities.


(a)    Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Common Units.
The Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
the Purchased Common Units.


(b)    Information. The Purchaser has been furnished with all materials relating
to the business, finances and operations of the Partnership that have been
requested and materials relating to the offer and sale of the Purchased Common
Units that have been requested by the Purchaser. The Purchaser and its
Representatives have been afforded the opportunity to ask questions of the
Partnership. Neither such inquiries nor any other due diligence investigations
conducted at any time by the Purchaser and its Representatives shall modify,
amend or affect the Purchaser’s right (i) to rely on the Partnership’s
representations and warranties contained in ARTICLE III above or (ii) to
indemnification or any other remedy based on, or with respect to the accuracy or
inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in this Agreement. The Purchaser understands that its purchase of
the Purchased Common Units involves a high degree of risk. The Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Purchased Common Units.


(c)    Cooperation. The Purchaser shall cooperate reasonably with the
Partnership to provide any information necessary for any applicable securities
filings.


(d)    Legends. The Purchaser understands that, until such time as the Purchased
Common Units have been sold pursuant to an effective registration statement
under the Securities Act, or the Purchased Common Units are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Purchased Common Units will bear a restrictive legend
as provided in the Partnership Agreement.


(e)    Purchase Representation. The Purchaser is purchasing the Purchased Common
Units for his own account and not with a view to distribution in violation of
any Laws. The Purchaser has been advised and understands that the Purchased
Common Units have not been registered under the Securities Act or under the
“blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act (or if eligible, pursuant to
the provisions of Rule 144 promulgated under the Securities Act or pursuant to
another available exemption from the registration requirements of the Securities
Act). The Purchaser has been advised and understands that the Partnership, in
issuing the Purchased Common Units, is relying upon, among other things, the
representations and warranties of the Purchaser contained in this ARTICLE IV in
concluding that such issuance is a “private offering” and is exempt from the
registration provisions of the Securities Act.




9

--------------------------------------------------------------------------------





(f)    Rule 144. The Purchaser has been advised of and is aware of the
provisions of Rule 144 promulgated under the Securities Act.


(g)    Reliance by the Partnership. The Purchaser understands that the Purchased
Common Units are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities Laws and that
the Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Purchased Common Units.


Section 4.04    Sufficient Funds. The Purchaser will have available to him at
the Closing sufficient funds to enable the Purchaser to pay in full at the
Closing the Funding Amount in immediately available cash funds.


ARTICLE V
COVENANTS


Section 5.01    Conduct of Business. Except where failing use such efforts would
not have a Material Adverse Effect, during the period commencing on the date of
this Agreement and ending on the Closing Date each of the Partnership Entities
will use commercially reasonable efforts to (i) conduct its business in the
ordinary course of business and (ii) preserve intact its existence and business
organization, Permits, goodwill and present business relationships with all
material customers, suppliers, licensors, distributors and others having
significant business relationships with the Partnership Entities (or any of
them), to the extent the Partnership believes in its sole discretion that such
relationships are and continue to be beneficial to the Partnership Entities and
their businesses; provided, however, that during such period, the Partnership
shall provide reasonably prompt written notice to the Purchaser regarding any
material adverse developments in respect of the foregoing.


Section 5.02    Listing of Units. Prior to the Closing, the Partnership will use
its commercially reasonable efforts to obtain approval for listing, subject to
notice of issuance, of the Purchased Common Units on the NYSE.


Section 5.03    Use of Proceeds. The Partnership shall use the proceeds of the
offering of the Purchased Common Units to repay indebtedness of the Partnership
or for general partnership purposes.


ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES
    
Section 6.01    Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, the “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, promptly
upon demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects (other than those representations and warranties contained
in Section 3.01, Section 3.02, or Section 3.07, or other representations and
warranties that are qualified by materiality


10

--------------------------------------------------------------------------------





or Material Adverse Effect, which, in each case, shall be true and correct in
all respects) when made and as of the Closing Date (except for any
representations and warranties made as of a specific date, which shall be
required to be true and correct in all material respects as of such date only)
or (b) the breach of any covenants of the Partnership contained herein; provided
that, in the case of the immediately preceding clause (a), such claim for
indemnification is made prior to the expiration of the survival period of such
representation or warranty; provided, further, that for purposes of determining
when an indemnification claim has been made, the date upon which the Purchaser
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Partnership shall constitute the date upon
which such claim has been made; and provided, further, that the aggregate
liability of the Partnership to the Purchaser and its Representatives pursuant
to this Section 6.01 shall not be greater in amount than the Funding Amount as
of the date of the Indemnification notice described in Section 6.03(a). No
Purchaser Related Party shall be entitled to recover special, indirect,
exemplary, lost profits, speculative or punitive damages under this Section
6.01; provided, however, that such limitation shall not prevent any Purchaser
Related Party from recovering under this Section 6.01 for any such damages to
the extent that such damages are payable to a third party in connection with any
Third-Party Claims. Notwithstanding anything contained in this Agreement, no
provision contained herein shall limit, restrict or otherwise alter the right of
the Purchaser to indemnification by any of the Partnership Entities under any
other agreement.


Section 6.02    Indemnification by the Purchaser. The Purchaser agrees to
indemnify the Partnership, the General Partner, NuStar GP and their respective
Representatives (collectively, the “Partnership Related Parties”) from, all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Purchaser contained herein to be true and correct in all
material respects as of the date made (except to the extent any representation
or warranty includes the word “material,” Material Adverse Effect or words of
similar import, with respect to which such representation or warranty, or
applicable portions thereof, must have been true and correct in all respects) or
(b) the breach of any of the covenants or obligations of any the Purchaser
contained herein (including failure to deliver payment pursuant to the Funding
Amount); provided that, in the case of the immediately preceding clause (a),
such claim for indemnification relating to a breach of any representation or
warranty is made prior to the expiration of the survival period of such
representation or warranty; and provided, further, that for purposes of
determining when an indemnification claim has been made, the date upon which a
Partnership Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the Purchaser shall constitute
the date upon which such claim has been made; and provided, further, that the
liability of any Purchaser shall not be greater in amount than the Funding
Amount plus any distributions paid to the Purchaser with respect to the
Purchased Common Units. No Partnership Related Party shall be entitled to
recover special, indirect, exemplary, lost profits, speculative or punitive
damages under this Section 6.02; provided, however, that such limitation shall
not prevent any Partnership Related Party from recovering under this Section
6.02 for any such damages to the extent that such damages are payable to a third
party in connection with any Third-Party Claims.




11

--------------------------------------------------------------------------------





Section 6.03    Indemnification Procedure.


(a)    A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VI, except as otherwise provided in
Section 6.01 and Section 6.02.


(b)    Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third-Party Claim, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such Third-Party Claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than ten (10) days,
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has, within ten (10) Business Days of when
the Indemnified Party provides written notice of a Third-Party Claim, failed
(1) to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (2) to notify the Indemnified Party of such assumption or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.


Section 6.04    Tax Matters. All indemnification payments under this Article VI
shall be treated as adjustments to the applicable Purchaser’s Funding Amount for
all Tax purposes except as otherwise required by applicable Law.




12

--------------------------------------------------------------------------------





ARTICLE VII
TERMINATION


Section 7.01    Termination. This Agreement may be terminated at any time prior
to the Closing:


(a)    by mutual written consent of the Partnership and the Purchaser;


(b)    by written notice from either the Partnership or the Purchaser, if any
Governmental Authority with lawful jurisdiction shall have issued a final order,
decree or ruling or taken any other final action restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree, ruling or other action is or shall have become final and
nonappealable; or


(c)    by written notice from the Partnership or the Purchaser, if the Closing
does not occur by 11:59 p.m. on December 5, 2019; provided, however, that no
party may terminate this Agreement pursuant to this Section 7.01(c) if such
party is, at the time of providing such written notice, in breach of any of its
obligations under this Agreement.


Section 7.02    Certain Effects of Termination. In the event that this Agreement
is terminated pursuant to Section 7.01, except as set forth in Section 7.02 or
8.03, this Agreement shall become null and void and have no further force or
effect, but the parties shall not be released from any liability arising from or
in connection with any breach hereof occurring prior to such termination.


ARTICLE VIII
MISCELLANEOUS


Section 8.01    Expenses. All costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated thereby shall
be paid by the party incurring such costs and expenses.


Section 8.02    Interpretation. Article, Section, Schedule and Exhibit
references in this Agreement are references to the corresponding Article,
Section, Schedule or Exhibit to this Agreement, unless otherwise specified. All
Exhibits and Schedules to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement. All references to instruments, documents, Contracts and agreements
are references to such instruments, documents, Contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
Whenever the Partnership has an obligation under this Agreement, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean
U.S. dollars. Whenever any determination, consent or approval is to be made or
given by the Purchaser, such action shall be in the Purchaser’s sole discretion,
unless otherwise specified in this Agreement. If any provision in this Agreement
is held to be illegal, invalid, not binding or unenforceable, (a) such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions shall remain in
full force and effect, and (b) the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in


13

--------------------------------------------------------------------------------





calculating such period shall be excluded. If the last day of such period is not
a Business Day, the period in question shall end on the next succeeding Business
Day. Any words imparting the singular number only shall include the plural and
vice versa. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires. The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.


Section 8.03    Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.07, Section 4.01, Section
4.03(a), Section 4.03(b) and Section 4.03(e) hereunder shall survive the
execution and delivery of this Agreement indefinitely and the other
representations and warranties set forth herein shall survive for a period of
12 months following the Closing Date, regardless of any investigation made by or
on behalf of the Partnership or the Purchaser. The covenants made in this
Agreement shall survive the Closing and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Common Units and payment
therefor and repayment, conversion or repurchase thereof. Regardless of any
purported general termination of this Agreement, the provisions of ARTICLE VI
and all indemnification rights and obligations thereunder, ARTICLE VII and this
ARTICLE VIII shall remain operative and in full force and effect, unless the
applicable parties execute a writing that expressly (with specific references to
the applicable Section or subsection of this Agreement) terminates such rights
and obligations.


Section 8.04    No Waiver: Modifications in Writing.


(a)    Delay. No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.


(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of this Agreement
(except in the case of the Partnership Agreement for amendments adopted pursuant
to the provisions thereof) shall be effective unless signed by each of the
parties. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement and any consent to
any departure by the Partnership from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.


Section 8.05    Binding Effect; Assignment. This Agreement shall be binding upon
the parties hereto and their respective successors and permitted assigns. Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors and permitted assigns.


Section 8.06    Non-Disclosure.


(a)    Other than filings made by the Partnership with the SEC, the Partnership
and any of its Representatives may disclose the identity of, or any other
information concerning, the Purchaser or any of


14

--------------------------------------------------------------------------------





his respective Affiliates only after providing the Purchaser a reasonable
opportunity to review and comment on such disclosure (with such comments being
incorporated or reflected, to the extent reasonable, in any such disclosure);
provided, however, that nothing in this Section 8.06 shall delay any required
filing or other disclosure with the NYSE or any Governmental Authority or
otherwise hinder the Partnership Entities’ or their Representatives’ ability to
timely comply with all Laws or rules and regulations of the NYSE or other
Governmental Authority.


(b)    Except as described in Section 8.06(a), prior to making any public
statements or issuing any press releases with respect to the transactions
contemplated by this Agreement, each party will consult with the other parties
hereto and consider in good faith any comments provided by such other parties;
provided that no party will make any public statement or issue any press release
that attributes comments to any other party or that indicates the approval of
any other party of the contents of any such public statement or press release
(or portion thereof) without the prior written approval of the other parties
hereto.


Section 8.07    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses


(a)    If to the Purchaser, to:


William E. Greehey
19003 IH-10 West
San Antonio, Texas 78257
(b)    If to the Partnership, to:


NuStar Energy L.P.
19003 IH-10 West
San Antonio, Texas 78257
Attention: Amy L. Perry, Executive Vice President-Strategic Development, General
Counsel and Corporate Secretary


with a copy to (which shall not constitute notice):
Sidley Austin LLP
1000 Louisiana Street
Suite 6000
Houston, TX 77002
Attention: George J. Vlahakos
Email: gvlahakos@sidley.com
or to such other address as the Partnership or the Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the facsimile, if sent via facsimile; when
sent, if sent by electronic mail prior to 5:00 p.m. Houston, Texas time on a
Business Day, or on the next succeeding Business Day, if not; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.
Section 8.08    Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and


15

--------------------------------------------------------------------------------





exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to in this Agreement, with respect to the rights granted by the
Partnership or any of its Affiliates or the Purchaser or any of his Affiliates.
This Agreement and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings among the parties with
respect to such subject matter.


Section 8.09    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.


Section 8.10    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 8.11    Exclusive Remedy.


(a)    Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to ARTICLE VII) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.


(b)    The sole and exclusive remedy for any and all claims arising under, out
of, or related to this Agreement or the transactions contemplated hereby, shall
be the rights of indemnification set forth in Article VI only, and no Person
will have any other entitlement, remedy or recourse, whether in contract, tort
or


16

--------------------------------------------------------------------------------





otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.11(a).


Section 8.12    No Recourse Against Others.


(a)    All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Partnership and the Purchaser. No
Person other than the Partnership or the Purchaser, including no member,
partner, stockholder, Affiliate or Representative thereof, nor any member,
partner, stockholder, Affiliate or Representative of any of the foregoing, shall
have any liability (whether in contract or in tort, in law or in equity, or
granted by statute) for any claims, causes of action, obligations or liabilities
arising under, out of, in connection with or related in any manner to this
Agreement or based on, in respect of or by reason of this Agreement or its
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Partnership and the Purchaser hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such third Person.


(b)    Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Partnership and the Purchaser hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third Person
in respect of the transactions contemplated hereby, whether granted by statute
or based on theories of equity, agency, control, instrumentality, alter ego,
domination, sham, single business enterprise, piercing the veil, unfairness,
undercapitalization or otherwise; and (ii) each of the Partnership and the
Purchaser disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.


Section 8.13    No Third-Party Beneficiaries. Except as set forth in Article VI,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person, other than the Partnership, the Purchaser and, for purposes of
Section 8.12 only, any member, partner, stockholder, Affiliate or Representative
of the Partnership, any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.


Section 8.14    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.




17

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
NUSTAR ENERGY L.P.
By:    RIVERWALK LOGISTICS, L.P., its General     Partner
By:    NUSTAR GP, LLC, its General Partner
By: /s/ Thomas R. Shoaf            
Name: Thomas R. Shoaf    
Title: Executive Vice President and Chief Financial Officer


Signature Page of the Purchase Agreement (Greehey)



--------------------------------------------------------------------------------





WILLIAM E. GREEHEY
        
/s/ William E. Greehey




Signature Page of the Purchase Agreement (Greehey)

